Citation Nr: 1610207	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1965 and from June 1968 to August 1969.  The record confirms that he served within the Republic of Vietnam during his service.  He died in June 2010, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously remanded by the Board for further development in December 2014.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran died in June 2010.  The immediate cause of death was renal cancer with metastases.

2. During his lifetime, the Veteran was not service connected for any disability.

3. A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his/her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified in September 2010 of the criteria for establishing service connection for the cause of the Veteran's death, to include for a condition not service connected, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2010.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. Nothing more is required in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38C.F.R. § 3.159(c), (d) (2015). 

Service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In March 2015, the Board obtained a VA medical opinion.  To that end, when VA undertakes to provide an opinion, it must ensure that the analysis therein is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion in this case is adequate to decide the claim addressed in this decision, as the report included a thorough review of the file, as well as findings relevant to the issue at hand. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In cases seeking service connection for a disorder, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

If at least one of the diseases deemed chronic for VA purposes, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In this case, the Veteran died in June 2010.  According to his death certificate, the cause of his death was renal cancer with metastases.  

At the time of the Veteran's death, service connection was not in effect for any disability; consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

At the outset, it is important to note that the appellant does not claim that the Veteran had any disabilities related to his death during service or within one year thereof.  She primarily maintains that the Veteran had diabetes and that this condition eventually caused his death.

The record confirms the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicides.  The record also confirms the Veteran had a type 2 diabetes mellitus diagnosis, which is a condition for which service connection is presumed for veterans that have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders: renal cancer is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability or for cause of death is not warranted.  There is also no indication that the Veteran's diabetes contributed to renal cancer and subsequently his death.

According to an August 2010 letter, Dr. L.A. Meyerson, the Veteran's private physician, stated that in December 2009 the Veteran sought treatment concerning a lump in his abdomen.  Upon examination and CT scan, the Veteran was diagnosed with renal cell carcinoma with multiple pulmonary nodules consistent with metastatic disease.  Dr. Meyerson also stated that it showed the Veteran had numerous bilateral lung metastases.   

In March 2015, a VA examination and opinion was obtained where the VA examiner determined it was "less likely than not that the [V]eteran[']s diabetes contributed substantially or materially to his death"  The VA examiner explained that at the time of the Veteran's death, "there was no evidence of diabetic renal failure and his HgA1c was relatively controlled.  Furthermore, the VA examiner opined that it was "less likely than not that the Veteran's diabetes resulted with debilitating effects and general impairment of health to an extent that the Veteran was materially less capable of resisting the effects of the cancer that primarily caused his death."  The VA examiner stated:

It appears that the Veteran[']s diabetes had not caused significant renal failure at the time of the diagnosis of his metastatic clear cell renal carcinoma.  Therefore, I believe it is less likely than not that the debilitating effects and general impairment of health made him less likely than not to resist the effects of the cancer that primarily caused his death.

The VA examiner also stated that while one population based study was found in medical literature that diabetes was a risk factor for renal cell carcinoma, no subsequent corroborating research was found. 

The only evidence of record in support of the appellant's claim consists of her own lay statements.  The Board acknowledges her contention that she believes the Veteran's diabetes, as a result of herbicide exposure in service, cause his death.  Her assertions that he experienced symptoms are credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular questions of diagnosis and etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the appellant is not competent to opine as to the etiology of the Veteran's renal cancer and ultimately, the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

The Board finds that the March 2015 VA examiner's conclusions against the appellant's claim are highly probative.  A rationale was provided for the opinion, to include discussion of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In addition, the Veteran's death certificate is greatly probative regarding the cause of the Veteran's death as it showed that renal cancer with metastases was the immediate cause.  Diabetes mellitus was not listed as a significant condition contributing to death.  It is not shown that any service-connected disability resulted in such debilitation that it contributed to the Veteran's death.  Furthermore, although it was determined that the Veteran was diagnosed with bilateral lung metastases, the death certificate indicated the cause of the Veteran's death was renal cancer with metastases, not bilateral lung metastases.

A preponderance of the evidence reflects that renal cancer with metastases was the overwhelming cause of the Veteran's death and that it was not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death and there is no evidence that the Veteran's diabetes contributed as well.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


